PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
V
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/274,267
Filing Date: 13 Feb 2019
Appellant(s): Talbi, Aziz



__________________
James T. Pechacek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 5, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haase et al. (US Pub. 20190113220).
Regarding claim 10, Haase discloses a recessed light and speaker combination fixture (see Figs. 1, 7 and 8; abstract and paragraph 70) comprising:  
a bulb cavity configured and arranged to receive a light bulb (see fig. 1, items 41 and 42),
a speaker cavity configured and arranged to receive an audio assembly, the speaker cavity positioned radially outward from the bulb cavity (see figs. 8 and 9, items 21, 22, 71 and 72; paragraphs 77 and 83; “speaker ring 21”; note the “speaker ring 21” is a cavity which includes speakers 22, enclosed by outer covers 71-72 and positioned radially outward from the bulb cavity 41; note the limitation “speaker cavity” without detailed description can be any cavity that any speaker or speakers can be housed in 
a trim that encompasses at least a portion of the speaker (see fig. 8, items 21 and 22; paragraph 83), and
a power-signal hub configured and arranged to deliver power to the light bulb and the audio assembly (see fig. 3, item 91; paragraph 74; note the cited paragraph discloses “power connection box 91,” which supplies power to the light bulb and audio assembly).
Regarding claim 13, Haase discloses the fixture of claim 10, as discussed above, wherein the fixture is configured and arranged to house the audio assembly flush with a ceiling or a wall (see Figs. 7-8; paragraphs 79-83; note the ceiling line flush with the fixture at the bottom of fig. 7).


Claims 1-4, 6-9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al.
Regarding claim 1, Haase discloses a wireless audio system for use with recessed lighting fixtures (see Figs. 1, 7 and 8; abstract and paragraph 70; “wired or wireless”), the system comprising:
a mounting support configured and arranged to be coupled to a distal end of the recessed lighting fixture (see fig. 5, item 31; paragraph 77); and
a wireless speaker configured and arranged to be coupled to the mounting support and positioned outside of a cavity of the recessed light fixture and radially outward of the cavity of the recessed light fixture (see figs. 8 and 9, items 21, 22, 71 and 72; paragraphs 77 and 83; “speaker ring 21”; note the “speaker ring 21” which includes speakers 22, enclosed by outer covers 71 and 72 is positioned radially outward from the bulb cavity 41; note the limitation “speaker” without detailed description can be any cavity that any speaker or speakers can be housed in and since speaker ring 21 is able to house multiple speakers and thus it can read on the claimed speaker) (note the limitation “fixture,” without specifying detailed pieces of the fixture, is broad; therefore, examiner had interpreted the “recessed light fixture” as the light fixture excluding the speaker ring 21 (a dictionary definition of “fixture” is “a piece of equipment or furniture which is fixed in position in a building or vehicle”; see fig. 5; note the figure shows the speaker ring 21 detached from the light fixture)).
Haase fails to explicitly disclose a powerbase module configured and arranged to be mechanically coupled between and to a light bulb socket of the recessed light fixture and a light bulb, and to transmit power from the light bulb socket to the light bulb and the wireless speaker.
However, Haase discloses a “power connection box 91,” which supplies power to the light bulb and audio assembly (see paragraphs 11 and 74).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated a powerbase module configured and arranged to be mechanically coupled between and to a light bulb socket of the recessed light fixture and a light bulb, and to transmit power from the light bulb socket to the light bulb and the wireless speaker to the system of Haase, as a design choice, since providing 
Regarding claim 2, Haase discloses the system of claim 1, as discussed above, wherein the system is configured and arranged to be attached to or suspended from a recessed light fixture (see fig. 5, item 31; paragraphs 70 and 77).
Regarding claim 3, Haase discloses the system of claim 1, as discussed above, further including an annulus in the system configured and arranged when installed in a recessed light fixture to continue an opening in the recessed light fixture (see figs. 1 and 5-8; paragraphs 70 and 77).
Regarding claim 4, Haase discloses the system of claim 3, as discussed above, further including a speaker center concave surface including a light reflector (see paragraph 71; reflector).
Regarding claim 6, Haase discloses the system of claim 1, as discussed above, wherein the wireless speaker is configured and arranged to receive power from a recessed light fixture via the powerbase module (see fig. 3, item 91; paragraph 74; note the claimed limitation has been interpreted reasonably broadly to read on the prior art’s power connection box 91 which supplies power to the LED's and to a receiver and or amplifier in the audio streamer/amplifier/wireless transceiver unit).
Regarding claim 7, Haase discloses the system of claim 1, as discussed above, the powerbase module configured and arranged to supply power and signal to the wireless speaker and a light bulb communicatively coupled to the powerbase module (see fig. 3, item 91; paragraph 74; note the claimed limitation has been interpreted reasonably broadly to read on the prior art’s power connection box 91 which 
Regarding claim 8, Haase discloses the system of claim 1, as discussed above.
Haase fails to distinctly disclose wherein the powerbase module is configured and arranged to independently switch power ON and OFF to a light bulb and the wireless speaker.
However, examiner takes official notice wherein the powerbase module is configured and arranged to independently switch power ON and OFF to a light bulb and the wireless speaker was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have included, wherein the powerbase module is configured and arranged to independently switch power ON and OFF to a light bulb and the wireless speaker to the fixture of Haase in order to conserve energy.

Regarding claim 9, Haase discloses the system of claim 1, as discussed above.
Haase fails to distinctly disclose further including a frame extension configured and arranged to be compatible with different size and shape of recessed light fixtures.
However, examiner takes official notice further including a frame extension configured and arranged to be compatible with different size and shape of recessed 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have included, further including a frame extension configured and arranged to be compatible with different size and shape of recessed light fixtures to the fixture of Haase for versatility and to attract various users.



Regarding claim 11, Haase discloses the fixture of claim 10, as discussed above.
Haase fails to explicitly disclose, can easily replace an existing recessed light by reusing existing installed power lines.
However Haase further discloses can easily replace an existing recessed light by reusing existing installed power lines (see paragraph 9; Haase’s admitted prior art).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have included, can easily replace an existing recessed light by reusing existing installed power lines to the fixture of Haase.  The motivation would be for cost effectiveness and ease of installation.
Regarding claim 12, Haase discloses the fixture of claim 10, as discussed above.
Haase fails to distinctly disclose the fixture configured and arranged to be adjustable to fit different shape, size and theme applications.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have included, the fixture configured and arranged to be adjustable to fit different shape, size and theme applications to the fixture of Haase for versatility and to attract various users.
Regarding claim 14, Haase discloses the fixture of claim 13, as discussed above.
Haase fails to explicitly disclose, further including a voltage rail configured and arranged to facilitate installation of a speaker without wiring and to deliver power to the speaker.
However, examiner takes official notice further including a voltage rail configured and arranged to facilitate installation of a speaker without wiring and to deliver power to the speaker was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains (see paragraph 9; Appellant’s admitted prior art; “can easily replace an existing recessed light by reusing existing installed power lines”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have included, further including a voltage rail configured and 
Regarding claim 15, Haase discloses the system of claim 1, as discussed above.
Haase fails to distinctly disclose wherein the wireless speaker includes wireless circuitry configured and arranged to receive audio data from a remote controller and operate in conjunction with a plurality of other wireless speakers for a surround sound effect or to project the sound to a larger audience.
However, examiner takes official notice wherein the wireless speaker includes wireless circuitry configured and arranged to receive audio data from a remote controller and operate in conjunction with a plurality of other wireless speakers for a surround sound effect or to project the sound to a larger audience was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have included, wherein the wireless speaker includes wireless circuitry configured and arranged to receive audio data from a remote controller and operate in conjunction with a plurality of other wireless speakers for a surround sound effect or to project the sound to a larger audience to the fixture of Haase in order to enhance user listening experience.

(2) Response to Argument

Appellant's arguments with respect to the examiner’s rejections of claims 1 and 10 have been fully considered but they are not persuasive.

	a)  With respect to independent claim 10, appellant argued (appeal brief, pages 8-10), the prior art fails to teach a speaker cavity “positioned radially outward from the bulb cavity.”
	b)  Similarly, with respect to independent claim 1, appellant argued (appeal brief, pages 10-11), the prior art fails to teach a wireless speaker “positioned outside of a cavity of the recessed light fixture and radially outward of the cavity of the recessed light fixture.”
Regarding appellant’s argument (claim 10) that the prior art reference, Haase et al. fails to disclose the speaker cavity “positioned radially outward from the bulb cavity,” examiner would like to note that a dictionary definition of the limitation “radially outward” is described as, “emanating from a common central point; arranged like the radii of a circle,” therefore, examiner would like to reiterate that Haase clearly discloses the speaker ring 21, positioned radially outward from the bulb cavity 41 (see fig. 8; [0072]; note the limitation “speaker cavity” (a speaker cavity without detailed description can be any cavity that any speaker or speakers can be housed in and since speaker ring 21 is able to house multiple speakers and thus it can read on the claimed speaker cavity) has been interpreted reasonably broadly as speaker ring 21, of the prior art reference; therefore, appellant’s argument that the speaker 22 in Haase are not greater than the 

Regarding appellant’s argument (claim 1) that the prior art reference, Haase discloses a wireless speaker (speaker ring 21) is positioned radially within the recessed light fixture and not “positioned outside of the cavity of the recessed light fixture and radially outward of the cavity of the recessed light fixture” (appeal brief, pages 10-11), examiner would like to note the limitation “fixture,” without specifying detailed pieces of the fixture, is broad; therefore, examiner had interpreted the “recessed light fixture” as the light fixture excluding the speaker ring 21 (note a dictionary definition of “fixture” is “a piece of equipment or furniture which is fixed in position in a building or vehicle”; see fig. 5; note the figure shows the speaker ring 21 detached from the light fixture).  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PAUL KIM/Primary Examiner, Art Unit 2654                                                                                                                                                                                                        
Conferees:
/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654 
                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.